                            Case 4:20-cv-05853-JST Document 10 Filed 10/15/20 Page 1 of 9



                   1    ALLAN E. ANDERSON (SBN 133672)
                        allan.anderson@arentfox.com
                   2    ELIZABETH H. COHEN
                        Elizabeth.cohen@arentfox.com
                   3    JAKE GILBERT (SBN 293419)
                        jake.gilbert@arentfox.com
                   4    ARENT FOX LLP
                        555 West Fifth Street, 48th Floor
                   5    Los Angeles, California 90013-1065
                        Telephone: 213.629.7400
                   6    Facsimile: 213.629.7401

                   7    Attorneys for Defendant
                        WALMART, INC.
                   8
                                                     UNITED STATES DISTRICT COURT
                   9
                                                  NORTHERN DISTRICT OF CALIFORNIA
                 10
                                                        SAN FRANCISCO DIVISION
                 11

                 12
                       JOHN P. ATANASIO, an individual,           Case No. 3:20-cv-05853-JSC
                 13
                                        Plaintiff,                DEFNDANT WALMART, INC.’S ANSWER
                 14                                               TO PLAINTIFF JOHN P. ATANASIO’S
                       v.                                         COMPLAINT
                 15
                       WALMART, INC., a Delaware Company,         Complaint Filed: August 19, 2020
                 16    and DOES 1 through 50, inclusive,

                 17                     Defendants.

                 18

                 19

                 20
                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
A RENT F OX LLP
ATTORNEYS AT LAW
                                                                           DEFNDANT WALMART, INC.’S ANSWER
  LOS A NGELES         CASE NO. 3:20-CV-05853-JSC                             TO PLAINTIFF JOHN P. ATANASIO’S
                                                                                                   COMPLAINT
                          Case 4:20-cv-05853-JST Document 10 Filed 10/15/20 Page 2 of 9



                   1          Defendant WALMART, INC. (“Walmart”) through its undersigned attorney, hereby

                   2   answers Plaintiff JOHN P. ATANASIO (“Plaintiff”)’s Complaint as follows:

                   3                                    JURISDICTION AND VENUE

                   4      1. The allegations of paragraph 1 of the Complaint consist of legal conclusions to which no

                   5          response is necessary. To the extent a response is required, Walmart admits that Plaintiff

                   6          appears to rely on 28 U.S.C. §§1331 and 1338(a) to establish original jurisdiction in this

                   7          matter and appears to premise his claims under the Lanham Act of 1946. Walmart denies

                   8          the remaining allegations of Paragraph 1.

                   9      2. The allegations of paragraph 2 of the Complaint consist of legal conclusions to which no

                 10           response is necessary. To the extent a response is required, Walmart admits that Plaintiff

                 11           appears to rely on 28 U.S.C. §1397(a) to establish supplemental jurisdiction over this

                 12           matter. Walmart denies the remaining allegations of Paragraph 2.

                 13       3. The allegations of paragraph 3 of the Complaint consist of legal conclusions to which no

                 14           response is necessary. Walmart denies the remaining allegations of Paragraph 3.

                 15       4. The allegations of paragraph 4 of the Complaint consist of legal conclusions to which no

                 16           response is necessary. To the extent a response is required, Walmart denies the allegations

                 17           of paragraph 4, but does not contest venue solely with respect to it, to this action.

                 18                                                PARTIES

                 19       5. Walmart lacks knowledge or information sufficient to form a belief about the truth of the

                 20           allegations in paragraph 5, and therefore denies the allegations.

                 21       6. Walmart admits that it is a corporation duly organized and existing under the laws of

                 22           Delaware. Walmart denies the remaining allegations of Paragraph 6.

                 23                                      GENERAL ALLEGATIONS

                 24       7. Walmart lacks knowledge or information sufficient to form a belief about the truth of the

                 25           allegations in paragraph 7, and therefore denies the allegations.

                 26       8. Walmart lacks knowledge or information sufficient to form a belief about the truth of the

                 27           allegations in paragraph 8, and therefore denies the allegations.

                 28       9. Walmart lacks knowledge or information sufficient to form a belief about the truth of the
A RENT F OX LLP
ATTORNEYS AT LAW
                                                                                    DEFNDANT WALMART, INC.’S ANSWER
  LOS A NGELES         CASE NO. 3:20-CV-05853-JSC                      -2-             TO PLAINTIFF JOHN P. ATANASIO’S
                                                                                                            COMPLAINT
                         Case 4:20-cv-05853-JST Document 10 Filed 10/15/20 Page 3 of 9



                   1         allegations in paragraph 9, and therefore denies the allegations.

                   2      10. Walmart lacks knowledge or information sufficient to form a belief about the truth of the

                   3         allegations in paragraph 10, and therefore denies the allegations.

                   4      11. The allegations of paragraph 11 of the Complaint consist of legal conclusions to which no

                   5         response is necessary. Walmart lacks knowledge or information sufficient to form a belief

                   6         about the truth of the remaining allegations in paragraph 11, and therefore denies the

                   7         allegations.

                   8      12. Walmart lacks knowledge or information sufficient to form a belief about the truth of the

                   9         allegations in paragraph 12, and therefore denies the allegations.

                 10       13. Walmart lacks knowledge or information sufficient to form a belief about the truth of the

                 11          allegations in paragraph 13, and therefore denies the allegations.

                 12       14. Walmart lacks knowledge or information sufficient to form a belief about the truth of the

                 13          allegations in paragraph 14, and therefore denies the allegations.

                 14                     Defendants’ Infringement of Tattoo Tequila’s Trademark

                 15       15. Walmart denies the allegations of paragraph 15 of the Complaint to the extent they claim

                 16          that Walmart has committed any unlawful act and as to the allegations that any bottles

                 17          were prominently featured. With respect to the remaining allegations of paragraph 15 of

                 18          the Complaint, Walmart lacks knowledge or information sufficient to form a belief about

                 19          the truth of the allegations, and therefore denies the same.

                 20       16. Walmart admits to having more than 32 million followers on its Facebook page. Walmart

                 21          lacks knowledge or information sufficient to form a belief about the truth of the remaining

                 22          allegations in paragraph 16, and therefore denies the allegation.

                 23       17. Walmart denies the allegations of paragraph 17 of the Complaint to the extent they claim

                 24          that Walmart has committed any unlawful act and as to the allegations that any bottles

                 25          were prominently featured. With respect to the remaining allegations of paragraph 17 of

                 26          the Complaint, the alleged identified images and alleged rollover pop up messages stand

                 27          for themselves.

                 28       18. Walmart denies the allegations of paragraph 18 of the Complaint to the extent they claim
A RENT F OX LLP
ATTORNEYS AT LAW
                                                                                  DEFNDANT WALMART, INC.’S ANSWER
  LOS A NGELES         CASE NO. 3:20-CV-05853-JSC                     -3-            TO PLAINTIFF JOHN P. ATANASIO’S
                                                                                                          COMPLAINT
                         Case 4:20-cv-05853-JST Document 10 Filed 10/15/20 Page 4 of 9



                   1         that Walmart has committed any unlawful act and as to the allegations that the bottles

                   2         were featured. With respect to the remaining allegations of paragraph 18 of the Complaint,

                   3         lacks knowledge or information sufficient to form a belief about the truth of the

                   4         allegations, and therefore denies the same.

                   5      19. Walmart denies the allegations of paragraph 19 of the Complaint to the extent they claim

                   6         that Walmart has committed any unlawful act. With respect to the remaining allegations

                   7         of paragraph 19 of the Complaint, Walmart lacks knowledge or information sufficient to

                   8         form a belief about the truth of the allegations, and therefore denies the same.

                   9      20. Walmart lacks knowledge or information sufficient to form a belief about the truth of the

                 10          allegations in paragraph 20, and therefore denies the allegation.

                 11       21. Walmart lacks knowledge or information sufficient to form a belief about the truth of the

                 12          allegations in paragraph 21, and therefore denies the allegation.

                 13       22. Walmart lacks knowledge or information sufficient to form a belief about the truth of the

                 14          allegations in paragraph 22, and therefore denies the allegation.

                 15       23. Walmart lacks knowledge or information sufficient to form a belief about the truth of the

                 16          allegations in paragraph 23, and therefore denies the allegation.

                 17       24. Walmart lacks knowledge or information sufficient to form a belief about the truth of the

                 18          allegations in paragraph 24, and therefore denies the allegation.

                 19       25. Walmart denies the allegations of paragraph 25 of the Complaint to the extent they claim

                 20          that Walmart have committed any unlawful act. With respect to the remaining allegations

                 21          of paragraph 25 of the Complaint, Walmart lacks knowledge or information sufficient to

                 22          form a belief about the truth of the allegations, and therefore denies the same.

                 23                                    FIRST CLAIM FOR RELIEF

                 24             (Trademark Infringement (15 U.S.C. §1114(1) As Against All Defendants)

                 25       26. Walmart realleges and incorporates by reference its responses to paragraphs 1 through 25

                 26          of the Complaint.

                 27       27. Walmart lacks knowledge or information sufficient to form a belief about the truth of the

                 28          allegations in paragraph 27, and therefore denies the allegation.
A RENT F OX LLP
ATTORNEYS AT LAW
                                                                                  DEFNDANT WALMART, INC.’S ANSWER
  LOS A NGELES         CASE NO. 3:20-CV-05853-JSC                    -4-             TO PLAINTIFF JOHN P. ATANASIO’S
                                                                                                          COMPLAINT
                         Case 4:20-cv-05853-JST Document 10 Filed 10/15/20 Page 5 of 9



                   1      28. Walmart lacks knowledge or information sufficient to form a belief about the truth of the

                   2         allegations in paragraph 28, and therefore denies the allegation.

                   3      29. Walmart lacks knowledge or information sufficient to form a belief about the truth of the

                   4         allegations in paragraph 29, and therefore denies the allegation.

                   5      30. Walmart denies the allegations of paragraph 30.

                   6      31. Walmart denies the allegations of paragraph 31

                   7      32. Walmart denies the allegations of paragraph 32.

                   8      33. Walmart denies the allegations of paragraph 33.

                   9      34. Walmart denies the allegations of paragraph 34.

                 10                                   SECOND CLAIM FOR RELIEF

                 11              (Common Law Trademark Infringement – As Against All Defendants)

                 12       35. Walmart realleges and incorporates by reference its responses to paragraphs 1 through 34

                 13          of the Complaint.

                 14       36. Walmart lacks knowledge or information sufficient to form a belief about the truth of the

                 15          allegations in paragraph 36, and therefore denies the allegation.

                 16       37. Walmart lacks knowledge or information sufficient to form a belief about the truth of the

                 17          allegations in paragraph 37, and therefore denies the allegation.

                 18       38. Walmart denies the allegations of paragraph 38.

                 19       39. Walmart denies the allegations of paragraph 39.

                 20       40. Walmart denies the allegations of paragraph 40.

                 21       41. Walmart denies the allegations of paragraph 41.

                 22       42. Walmart denies the allegations of paragraph 42.

                 23       43. Walmart denies the allegations of paragraph 43.

                 24                                    THIRD CLAIM FOR RELIEF

                 25                                 (False Endorsement under Lanham Act

                 26                         (15 U.S.C. §1125(A)) – As Against All Defendants)

                 27       44. Walmart realleges and incorporates by reference its responses to paragraphs 1 through 43

                 28          of the Complaint.
A RENT F OX LLP
ATTORNEYS AT LAW
                                                                                  DEFNDANT WALMART, INC.’S ANSWER
  LOS A NGELES         CASE NO. 3:20-CV-05853-JSC                    -5-             TO PLAINTIFF JOHN P. ATANASIO’S
                                                                                                          COMPLAINT
                          Case 4:20-cv-05853-JST Document 10 Filed 10/15/20 Page 6 of 9



                   1       45. Walmart lacks knowledge or information sufficient to form a belief about the truth of the

                   2           allegations in paragraph 45, and therefore denies the allegation.

                   3       46. Walmart denies the allegations of paragraph 46.

                   4       47. Walmart denies the allegations of paragraph 47.

                   5       48. Walmart denies the allegations of paragraph 48.

                   6       49. Walmart denies the allegations of paragraph 49.

                   7       50. Walmart denies the allegations of paragraph 50.

                   8       51. Walmart denies the allegations of paragraph 51.

                   9                                    FOURTH CLAIM FOR RELIEF

                 10                   (California Unfair Business Practice – As Against All Defendants)

                 11        52. Walmart realleges and incorporates by reference its responses to paragraphs 1 through 51

                 12            of the Complaint.

                 13        53. Walmart denies the allegations of paragraph 53.

                 14        54. Walmart denies the allegations of paragraph 54.

                 15        55. Walmart denies the allegations of paragraph 55.

                 16        56. Walmart denies the allegations of paragraph 56.

                 17        57. Walmart denies the allegations of paragraph 57.

                 18                                          PRAYER FOR RELIEF

                 19            Paragraphs 1-9 of the Prayer for Relief section of the Complaint set forth the relief

                 20    requested by Plaintiff and no response is required. To the extent a response is required, Walmart

                 21    denies each and every allegation contained in the remainder of the Complaint and denies that

                 22    Plaintiff is entitled to any of the relief requested in Paragraphs 1-9 of its prayer for relief of the

                 23    Complaint, or to any other relief in any other form whatsoever.

                 24

                 25                                       AFFIRMATIVE DEFENSES

                 26            Pursuant to Federal Rules of Civil Procedure 8(c), without assuming any burden that it

                 27    would not otherwise, and reserving the right to assert additional defenses, at law or in equity,

                 28    which may now exist or in the future may become known or available as the result of discovery in
A RENT F OX LLP
ATTORNEYS AT LAW
                                                                                       DEFNDANT WALMART, INC.’S ANSWER
  LOS A NGELES         CASE NO. 3:20-CV-05853-JSC                        -6-              TO PLAINTIFF JOHN P. ATANASIO’S
                                                                                                               COMPLAINT
                          Case 4:20-cv-05853-JST Document 10 Filed 10/15/20 Page 7 of 9



                   1   this case, Walmart asserts the following defenses:

                   2

                   3                                 FIRST AFFIRMATIVE DEFENSE

                   4          The Complaint, in whole or in part, fails to state a claim upon which relief may be

                   5   granted.

                   6                                SECOND AFFIRMATIVE DEFENSE

                   7          The Complaint, in whole or in part, is barred due to the absence of any injury or damage.

                   8                                 THIRD AFFIRMATIVE DEFENSE

                   9          The Complaint, in whole or in part, is barred by the equitable doctrines of estoppel,

                 10    laches, unclean hands statute of limitations, waiver and/or other applicable equitable defense.

                 11                                 FOURTH AFFIRMATIVE DEFENSE

                 12           The Complaint fails, in whole or in part, because any alleged use does not signify source

                 13    and constitutes ornamental use.

                 14                                  FIFTH AFFIRMATIVE DEFENSE

                 15           The Complaint fails, in whole or in part, because, upon information and belief, Plaintiff

                 16    lacks standing to bring any claim of trademark infringement.

                 17                                  SIXTH AFFIRMATIVE DEFENSE

                 18           The Complaint fails, in whole or in part, because upon information and belief the alleged

                 19    trademark registration is fraudulent, improper, or invalid.

                 20                               FURTHER AFFIRMATIVE DEFENSES

                 21           Walmart hereby gives notice that it intends to rely upon such other and further affirmative

                 22    defenses as may become apparent during discovery in this action and hereby reserves its right to

                 23    amend its Answer to assert such defenses.

                 24

                 25

                 26

                 27

                 28
A RENT F OX LLP
ATTORNEYS AT LAW
                                                                                     DEFNDANT WALMART, INC.’S ANSWER
  LOS A NGELES         CASE NO. 3:20-CV-05853-JSC                      -7-              TO PLAINTIFF JOHN P. ATANASIO’S
                                                                                                             COMPLAINT
                         Case 4:20-cv-05853-JST Document 10 Filed 10/15/20 Page 8 of 9



                   1   Dated: October 15, 2020             ARENT FOX LLP

                   2

                   3                                    By:/s/ Allan E. Anderson
                                                           ALLAN E. ANDERSON
                   4                                       ELIZABETH H. COHEN
                                                           JAKE GILBERT
                   5                                       Attorneys for Defendant
                                                           WALMART, INC.
                   6

                   7

                   8

                   9

                 10

                 11

                 12

                 13

                 14

                 15

                 16

                 17

                 18

                 19

                 20
                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
A RENT F OX LLP
ATTORNEYS AT LAW
                                                                      DEFNDANT WALMART, INC.’S ANSWER
  LOS A NGELES         CASE NO. 3:20-CV-05853-JSC          -8-           TO PLAINTIFF JOHN P. ATANASIO’S
                                                                                              COMPLAINT
                          Case 4:20-cv-05853-JST Document 10 Filed 10/15/20 Page 9 of 9



                   1                                    CERTIFICATE OF SERVICE

                   2
                              I do hereby certify that a true and exact copy of the foregoing was transmitted via the ECF
                   3
                       filing system for the United States District Court, Northern District of California for service on all
                   4
                       parties on this 15th day of October, 2020, upon:
                   5

                   6
                         Glen J. Biondi, Esq.
                   7     The Biondi Law Firm
                         31610 Railroad Canyon Road, Suite 2
                   8     Canyon Lake, CA 92587
                         Tel.: (951) 246-6145
                   9     Fax: (951) 344-8281
                         Email: glen@biondilawfirm.com
                 10

                 11

                 12

                 13                                                              /s/ Allan E. Anderson
                                                                                ALLAN E. ANDERSON (SBN 133672)
                 14

                 15

                 16

                 17

                 18

                 19

                 20
                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
A RENT F OX LLP
ATTORNEYS AT LAW
                                                                                    DEFNDANT WALMART, INC.’S ANSWER
  LOS A NGELES         CASE NO. 3:20-CV-05853-JSC                      -9-             TO PLAINTIFF JOHN P. ATANASIO’S
                                                                                                            COMPLAINT
